DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Abstract
Abstract, filed on 09/11/2019, is amended to be in a separate abstract sheet.
Claims
Claim 3 in first line, after “wherein”, [[the]] is deleted.
Response to Amendment
	Claims 1 and 3 are amended.
	In view of the amendment, filed on 05/03/2022, the following rejections are withdrawn from the previous office action, mailed on 02/03/2022.
Rejections of claims 1-12 under 35 U.S.C. 112(b)
Rejections of claims 1-12 under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 101612810)

Response to Arguments
Applicant’s arguments, see remarks filed on 05/03/2022, with respect to the allowability of the claimed subject matter have been fully considered and are persuasive.  The previous rejections of claims 1-12 have been withdrawn.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither references of the record nor any other prior art, taken alone or in combination, Inter Alia, teach or fairly suggest a rotor for a rotary press comprising: a die plate defining a plurality of die holes and configured to be rotationally driven; an upper punch seat configured to axially guide a set of upper punches, wherein the upper punch seat is configured to be rotationally driven to rotate in sync with the die plate; a lower punch seat configured to axially guide a set of lower punches, wherein the lower punch seat is configured to be rotationally driven to rotate in sync with the die plate; an annular discharge channel, formed within the base plate and the lower punch seat, in a fixed position with respect to the die plate, the annular discharge channel configured to collect product residue from at least one of the die plate and the lower punch seat, wherein the annular discharge channel comprises a removal region where the product residue is configured to be removed from the annular discharge channel; and a catch element in a form of a scraper is adjoined to a floor of the annular discharge channel to scrape the produce residual from the floor, wherein the catch element is configured to rotate in sync with the die plate, wherein the catch element is guided within the annular discharge channel and moves relative to the floor of the annular discharge channel to convey the product residue collected in the annular discharge channel to the removal region.
The closest prior art of Zhao et al. (CN ‘810) fail to disclose the catch element is guided within the annular discharge channel and moves relative to the floor of the annular discharge channel to convey the product residue collected in the annular discharge channel to the removal region. Therefore, claims 1-12 deem allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        06/04/2022